DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, 15 and 20 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 12, and 18 are objected to because of the following informalities:  
Claims 5, 12, and 18 state “sensor data sensor data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 12, and 18 recite the limitation "the second sensor".  There is insufficient antecedent basis for these limitations in these claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0009267 to Miller (“Miller”) in view of U.S. Publication No. 2019/0173736 to Ponnuswamy et al. (“Ponnuswamy”).

Regarding claim 1, Miller teaches:
A method for a redundant processing fabric in an autonomous vehicle, comprising: 
processing, by a first processing unit of a plurality of processing units, sensor data from a first sensor of a plurality of sensors, where the plurality of processing units are coupled to the plurality of sensors via a switched fabric, wherein the plurality of processing units and plurality of sensors are included in the autonomous vehicle (Miller: Paragraph [0030], “Turning first to the autonomous mode, the drone 102 can function in this mode with a variety of sensor inputs to allow it to follow a predetermined flightpath while also accounting for changing conditions. As shown in this example, the main controller 302 uses separate processors for observation, decisions, and interfacing. These processors 304, 306, and 308 are coupled to one another over a bus 316 (which may be a switch fabric, single bus, or multiple busses)”, and “Sensor data can be provided to the processor 306 from the sensor array 332 through interface 310 (which itself is coupled to the bus 316 and which may be comprised of multiple interfaces)”);  

However, Miller does not appear to teach:
determining a failure in processing the sensor data by the first processing unit; and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit.

However, in the same field of endeavor, Ponnuswamy teaches:
determining a failure in processing the sensor data by the first processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”); and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller by determining a failure in processing the sensor data and redirecting it to a different redundant processing unit, as taught by Ponnuswamy.  One of ordinary skill in the art would have been motivated to make this modification because the system will benefit by providing assurance across an entire system and will improve reliability of the system. (Ponnuswamy: Paragraphs [0003]-[0005]).


processing, by the redundant processing unit, the sensor data from the first sensor (Ponnuswamy: Paragraph [0155], “At step 400, Assurance Appliance 300 can collect data and obtain models associated with Network Environment 100”; Paragraph [0173], “As discussed, the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”).

	Regarding claim 5, the Miller/Ponuswamy combination teaches all of the elements of claim 1 as discussed above, and further teaches:
	processing, by a second processing unit of the plurality of units, sensor data sensor data from a sensor of the plurality of sensors, wherein the first sensor and the second sensor correspond to a same sensing space (Ponnuswamy: Paragraph [0002], “Currently, sensors deployed in a network can be used to gather network traffic data related to nodes operating in the network. The network traffic data can include metadata relating to a packet, a collection of packets, a flow, a bidirectional flow, a group of flows, a session, or a network communication of another granularity”; wherein the sensors are all based on the same targeted area, which is the nodes of the network and two of the sensors can specifically be related to a packet).  

	Regarding claim 6, the Miller/Ponuswamy combination teaches all of the elements of claim 5 as discussed above, and further teaches:
providing, in response to determining the failure, output from the second processing unit instead of the first processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”).  

	Regarding claim 7, the Miller/Ponuswamy combination teaches all of the elements of claim 5 as discussed above, and further teaches:
	wherein the switched fabric provides, before the redirecting, a first communications path from the first sensor to the first processing unit and a second communications path from the second sensor to the second processing unit, and wherein the switch fabric provides, after the redirecting, the second communications path and a third communications path from the first sensor to the redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; wherein the examiner interprets the after redirecting as keeping the second communications path from the second .  

Regarding claim 8, Miller teaches:
An apparatus for a redundant processing fabric in an autonomous vehicle, the apparatus configured to perform steps comprising: 
processing, by a first processing unit of a plurality of processing units, sensor data from a first sensor of a plurality of sensors, where the plurality of processing units are coupled to the plurality of sensors via a switched fabric, wherein the plurality of processing units and plurality of sensors are included in the autonomous vehicle (Miller: Paragraph [0030], “Turning first to the autonomous mode, the drone 102 can function in this mode with a variety of sensor inputs to allow it to follow a predetermined flightpath while also accounting for changing conditions. As shown in this example, the main controller 302 uses separate processors for observation, decisions, and interfacing. These processors 304, 306, and 308 are coupled to one another over a bus 316 (which may be a switch fabric, single bus, or multiple busses)”, and “Sensor data can be provided to the processor 306 from the sensor array 332 through interface 310 (which itself is coupled to the bus 316 and which may be comprised of multiple interfaces)”);  

However, Miller does not appear to teach:
determining a failure in processing the sensor data by the first processing unit; and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit.

However, in the same field of endeavor, Ponnuswamy teaches:
determining a failure in processing the sensor data by the first processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”); and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller by determining a failure in processing the sensor data and redirecting it to a different redundant processing unit, as taught by Ponnuswamy.  One of ordinary skill in the art would have been motivated to make this modification because the system will benefit by providing assurance across an entire system and will improve reliability of the system. (Ponnuswamy: Paragraphs [0003]-[0005]).


processing, by the redundant processing unit, the sensor data from the first sensor (Ponnuswamy: Paragraph [0155], “At step 400, Assurance Appliance 300 can collect data and obtain models associated with Network Environment 100”; Paragraph [0173], “As discussed, the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”).

	Regarding claim 12, the Miller/Ponuswamy combination teaches all of the elements of claim 8 as discussed above, and further teaches:
	processing, by a second processing unit of the plurality of units, sensor data sensor data from a sensor of the plurality of sensors, wherein the first sensor and the second sensor correspond to a same sensing space (Ponnuswamy: Paragraph [0002], “Currently, sensors deployed in a network can be used to gather network traffic data related to nodes operating in the network. The network traffic data can include metadata relating to a packet, a collection of packets, a flow, a bidirectional flow, a group of flows, a session, or a network communication of another granularity”; wherein the sensors are all based on the same targeted area, which is the nodes of the network and two of the sensors can specifically be related to a packet).  

	Regarding claim 13, the Miller/Ponuswamy combination teaches all of the elements of claim 12 as discussed above, and further teaches:
providing, in response to determining the failure, by the second processing unit, the processed sensor data (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”).  

	Regarding claim 14, the Miller/Ponuswamy combination teaches all of the elements of claim 12 as discussed above, and further teaches:
	wherein the switched fabric provides, before the redirecting, a first communications path from the first sensor to the first processing unit and a second communications path from the second sensor to the second processing unit, and wherein the switch fabric provides, after the redirecting, the second communications path and a third communications path from the first sensor to the redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; wherein the examiner interprets the after redirecting as keeping the second communications path from the second .  

Regarding claim 15, Miller teaches:
An autonomous vehicle with a redundant processing fabric, the autonomous vehicle comprising an apparatus configured to perform steps comprising: 
processing, by a first processing unit of a plurality of processing units, sensor data from a first sensor of a plurality of sensors, where the plurality of processing units are coupled to the plurality of sensors via a switched fabric (Miller: Paragraph [0030], “Turning first to the autonomous mode, the drone 102 can function in this mode with a variety of sensor inputs to allow it to follow a predetermined flightpath while also accounting for changing conditions. As shown in this example, the main controller 302 uses separate processors for observation, decisions, and interfacing. These processors 304, 306, and 308 are coupled to one another over a bus 316 (which may be a switch fabric, single bus, or multiple busses)”, and “Sensor data can be provided to the processor 306 from the sensor array 332 through interface 310 (which itself is coupled to the bus 316 and which may be comprised of multiple interfaces)”);  

However, Miller does not appear to teach:
determining a failure in processing the sensor data by the first processing unit; and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit.

However, in the same field of endeavor, Ponnuswamy teaches:
determining a failure in processing the sensor data by the first processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors ; and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Miller by determining a failure in processing the sensor data and redirecting it to a different redundant processing unit, as taught by Ponnuswamy.  One of ordinary skill in the art would have been motivated to make this modification because the system will benefit by providing assurance across an entire system and will improve reliability of the system. (Ponnuswamy: Paragraphs [0003]-[0005]).

	Regarding claim 18, the Miller/Ponuswamy combination teaches all of the elements of claim 15 as discussed above, and further teaches:
processing, by a second processing unit of the plurality of units, sensor data sensor data from a sensor of the plurality of sensors, wherein the first sensor and the second sensor correspond to a same sensing space (Ponnuswamy: Paragraph [0002], “Currently, sensors deployed in a network can be used to gather network traffic data related to nodes operating in the network. The network traffic data can include metadata relating to a packet, a collection of packets, a flow, a bidirectional flow, a group of flows, a session, or a network communication of another granularity”; wherein the sensors are all based on the same targeted area, which is the nodes of the network and two of the sensors can specifically be related to a packet).

	Regarding claim 19, the Miller/Ponuswamy combination teaches all of the elements of claim 18 as discussed above, and further teaches:
	wherein the switched fabric provides, before the redirecting, a first communications path from the first sensor to the first processing unit and a second communications path from the second sensor to the second processing unit, and wherein the switch fabric provides, after the redirecting, the second communications R-001Page 30 of 33path and a third communications path from the first sensor to the redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; wherein the examiner interprets the after redirecting as keeping the second communications path from the second sensor to the second processing unit and a third new communications path from the first sensor to the redundant processing unit).


A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for a redundant processing fabric in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of (Miller: Paragraph [0012], “a main controller having an object detection processor, a decision processor, and memory, wherein the main controller is configured to receive power from the power supply, and wherein the main controller is operable to communicate with the camera, the cellular module, visual indicator, and the accelerometer, and wherein the memory includes instructions”): 
processing, by a first processing unit of a plurality of processing units, sensor data from a first sensor of a plurality of sensors, where the plurality of processing units are coupled to the plurality of sensors via a switched fabric, wherein the plurality of processing units and plurality of sensors are included in the autonomous vehicle (Miller: Paragraph [0030], “Turning first to the autonomous mode, the drone 102 can function in this mode with a variety of sensor inputs to allow it to follow a predetermined flightpath while also accounting for changing conditions. As shown in this example, the main controller 302 uses separate processors for observation, decisions, and interfacing. These processors 304, 306, and 308 are coupled to one another over a bus 316 (which may be a switch fabric, single bus, or multiple busses)”, and “Sensor data can be provided to the processor 306 from the sensor array 332 through interface 310 (which itself is coupled to the bus 316 and which may be comprised of multiple interfaces)”);  

However, Miller does not appear to teach:
determining a failure in processing the sensor data by the first processing unit; and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit.

However, in the same field of endeavor, Ponnuswamy teaches:
determining a failure in processing the sensor data by the first processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”); and 
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit (Ponnuswamy: Paragraph [0173], “the sensors 504 can send network traffic and corresponding data to the collectors 506. In some embodiments, each sensor can be assigned to a primary collector and a secondary collector as part of a high availability scheme. If the primary collector fails or communications between the sensor and the primary collector are not otherwise possible, a sensor can send its network traffic and corresponding data to the secondary collector”; and Paragraph [0175], “In other embodiments, the collectors 506 can perform additional functions, such as organizing, summarizing, and preprocessing data”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Miller by determining a failure in processing the sensor data and redirecting it to a different redundant processing unit, as taught by Ponnuswamy.  One of ordinary skill in the art would have been motivated to .

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ponnuswamy and further in view of Hirvonen U.S. Publication No. 2007/0164166 to Hivonen (“Hirvonen”).

Regarding claim 2, the Miller/Ponnuswamy combination teaches all of the elements of claim 1 as discussed above. However, the Miller/Ponnuswamy combination does not appear to teach:
wherein the redundant processing unit comprises a processing unit not designated for processing sensor data from any of the plurality of sensors prior to the failure.

	However, in the same field of endeavor Hirvonen teaches:
wherein the redundant processing unit comprises a processing unit not designated for processing sensor data from any of the plurality of sensors prior to the failure (Hirvonen: Paragraph [0026], “the primary controller 20 may receive input from the sensor 11, which may represent the various sensors/inputs and/or the system of sensors and inputs connected to the primary controller 20. For example, the sensor 11 may also represent certain aircraft sensors such as the pilot control stick or system sensors such as altitude, attitude, airspeed, etc. A typical control stick may include 3 primary position sensors for each axis (total of 6 for two axis) for the primary control system and only a single backup position sensor per axis for the backup control system. Additionally, the sensor 11 may include a pair of sensors, which when in agreement, return a valid signal to the primary controller 20. The sensor 11 may also represent a plurality of other types of sensors such as airframe body rate sensors and other such sensors that may be used by the primary control system to meet the required monitoring and integrity requirements”; Paragraph [0027], “the primary controller 20 may be configured to receive .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Miller/Ponnuswamy combination by having the backup processor not used prior to failure, as taught by Hirvonen.  One of ordinary skill in the art would have been motivated to make this modification because the backup control system will be shielded from generic faults or failures. (Hirvonen: Paragraph [0032]).

Regarding claim 9, the Miller/Ponnuswamy combination teaches all of the elements of claim 8 as discussed above. However, the Miller/Ponnuswamy combination does not appear to teach:
wherein the redundant processing unit comprises a processing unit not designated for processing sensor data from any of the plurality of sensors prior to the failure.

	However, in the same field of endeavor Hirvonen teaches:
wherein the redundant processing unit comprises a processing unit not designated for processing sensor data from any of the plurality of sensors prior to the failure (Hirvonen: Paragraph [0026], “the primary controller 20 may receive input from the sensor 11, which may represent the various sensors/inputs and/or the system of sensors and inputs connected to the primary controller 20. For example, the sensor 11 may also represent certain aircraft sensors such as the pilot control stick or system sensors such as altitude, attitude, airspeed, etc. A typical control stick may include 3 primary position sensors for each axis (total of 6 for two axis) for the primary control system and only a single backup position sensor per axis for the backup control system. Additionally, the sensor 11 may include a pair of sensors, which when in agreement, return a valid signal to the primary controller 20. The sensor 11 may also represent a plurality of other types of sensors such as airframe body rate sensors and other such sensors that may be used by the primary control system to meet the required monitoring and integrity requirements”; Paragraph [0027], “the primary controller 20 may be configured to receive input signals from the sensor 11 and generate command signals or control signals for the various control surfaces on the aircraft”; Paragraph [0031], “Because the backup control system is not in active control of the aircraft during normal operation, failures in the backup control system sensors and associated failure transients may not be a significant safety concern for normal flight. However, when the backup control system is needed (i.e. when all the primary controllers have failed), a backup control system that does not include self-monitoring function may provide a robust and simple control system for emergency circumstances”; and Paragraph [0032], “the backup control system may be configured such that other systems (not including systems like the aircraft electrical power system) do not provide data to the backup control system and are not needed for its operation. Consequently, the backup control system may be configured as a totally independent backup control system, isolated from other systems .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Miller/Ponnuswamy combination by having the backup processor not used prior to failure, as taught by Hirvonen.  One of ordinary skill in the art would have been motivated to make this modification because the backup control system will be shielded from generic faults or failures. (Hirvonen: Paragraph [0032]).

Regarding claim 16, the Miller/Ponnuswamy combination teaches all of the elements of claim 15 as discussed above. However, the Miller/Ponnuswamy combination does not appear to teach:
wherein the redundant processing unit comprises a processing unit not designated for processing sensor data from any of the plurality of sensors prior to the failure.

	However, in the same field of endeavor Hirvonen teaches:
wherein the redundant processing unit comprises a processing unit not designated for processing sensor data from any of the plurality of sensors prior to the failure (Hirvonen: Paragraph [0026], “the primary controller 20 may receive input from the sensor 11, which may represent the various sensors/inputs and/or the system of sensors and inputs connected to the primary controller 20. For example, the sensor 11 may also represent certain aircraft sensors such as the pilot control stick or system sensors such as altitude, attitude, airspeed, etc. A typical control stick may include 3 primary position sensors for each axis (total of 6 for two axis) for the primary control system and only a single backup position sensor per axis for the backup control system. Additionally, the sensor 11 may include a .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Miller/Ponnuswamy combination by having the backup processor not used prior to failure, as taught by Hirvonen.  One of ordinary skill in the art would have been motivated to make this modification because the backup control system will be shielded from generic faults or failures. (Hirvonen: Paragraph [0032]).

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ponnuswamy and further in view of U.S. Publication No. 2016/0237773 to Dalton et al. (“Dalton”).

Regarding claim 3, the Miller/Ponnuswamy combination teaches all of the elements of claim 1 as discussed above. However, the Miller/Ponnuswamy combination does not appear to teach:
wherein determining the failure in processing the sensor data comprises determining that the first processing unit has failed to provide, within a predefined time threshold, an output associated with processing the sensor data from the first sensor.

However, in the same field of endeavor Dalton teaches:
wherein determining the failure in processing the sensor data comprises determining that the first processing unit has failed to provide, within a predefined time threshold, an output associated with processing the sensor data from the first sensor (Dalton: Paragraph [0076], “For further example, in the embodiment shown, a processor 30 of each node is configured to analyze the first data set to identify an abnormal actuation of a component of the node and communicate a fault to system controller 14 if an abnormal actuation of the component is identified (e.g., if at least one of one or more sensors 38 of the node indicates that the component failed to fully actuate, the component had a response time that exceeds a threshold, and/or the like). Such abnormal actuations may also be identified by non- and/or partial-responsiveness of a node and/or a processor 30 of the node (e.g., when the node and/or processor are experiencing communications faults)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Miller/Ponnuswamy combination by knowing the processor has failed if it does not respond within a threshold amount of time, as taught by 

Regarding claim 10, the Miller/Ponnuswamy combination teaches all of the elements of claim 8 as discussed above. However, the Miller/Ponnuswamy combination does not appear to teach:
wherein determining the failure in processing the sensor data comprises determining that the first processing unit has failed to provide, within a predefined time threshold, an output associated with processing the sensor data from the first sensor.

However, in the same field of endeavor Dalton teaches:
wherein determining the failure in processing the sensor data comprises determining that the first processing unit has failed to provide, within a predefined time threshold, an output associated with processing the sensor data from the first sensor (Dalton: Paragraph [0076], “For further example, in the embodiment shown, a processor 30 of each node is configured to analyze the first data set to identify an abnormal actuation of a component of the node and communicate a fault to system controller 14 if an abnormal actuation of the component is identified (e.g., if at least one of one or more sensors 38 of the node indicates that the component failed to fully actuate, the component had a response time that exceeds a threshold, and/or the like). Such abnormal actuations may also be identified by non- and/or partial-responsiveness of a node and/or a processor 30 of the node (e.g., when the node and/or processor are experiencing communications faults)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Miller/Ponnuswamy combination 

Regarding claim 17, the Miller/Ponnuswamy combination teaches all of the elements of claim 15 as discussed above. However, the Miller/Ponnuswamy combination does not appear to teach:
wherein determining the failure in processing the sensor data comprises determining that the first processing unit has failed to provide, within a predefined time threshold, an output associated with processing the sensor data from the first sensor.

However, in the same field of endeavor Dalton teaches:
wherein determining the failure in processing the sensor data comprises determining that the first processing unit has failed to provide, within a predefined time threshold, an output associated with processing the sensor data from the first sensor (Dalton: Paragraph [0076], “For further example, in the embodiment shown, a processor 30 of each node is configured to analyze the first data set to identify an abnormal actuation of a component of the node and communicate a fault to system controller 14 if an abnormal actuation of the component is identified (e.g., if at least one of one or more sensors 38 of the node indicates that the component failed to fully actuate, the component had a response time that exceeds a threshold, and/or the like). Such abnormal actuations may also be identified by non- and/or partial-responsiveness of a node and/or a processor 30 of the node (e.g., when the node and/or processor are experiencing communications faults)”).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon. (US-20160359704-A1 and US-20180327091-A1).
US-20160359704-A1: The approaches set forth herein can be used to provide collector high availability in a network having capturing agents (e.g., sensors) deployed in various hosts for capturing and reporting traffic to collectors. Capturing agents can be configured to capture activity at their respective hosts and report the activity to collectors. Each capturing agent can be configured to report the traffic to a primary and secondary collector. This can result in collector redundancy. The collector redundancy can ensure that a backup collector is available for receiving reported data from a capturing agent if the primary collector becomes unavailable or experiences a problem. However, the collector redundancy can also result in data duplication.
US-20180327091-A1: Emergency recovery system 632 can be activated by a PWM signal from base processor 652. For example, base processor 652 can instruct emergency board 636 to launch recovery parachute 638, based on the drone's attitude as sensed by one or more IMUs internally located inside base processor 652. In some scenarios, e.g., when base processor 652 has failed or is non-responsive, emergency board 636 can make its own determination to activate emergency recovery 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/M.N.P./Examiner, Art Unit 2114                   
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114